DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement  
The information disclosure statement (IDS) submitted on 05/23/2021 w is being considered by the examiner.

Claim Objections
Claim 8 is objected to because of the following informalities:  The claim appears to indicate that the reporting interval is changed based on the preset network.  However the network preset network would be the first network used and therefore when the device is turned on the reporting interval would technically be “changed” to conform to the network that is preset.  Appropriate correction is required.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8,  are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0082593 (Judd et al.) in view of 2019/0180633 (Yoshizawa et al.).
With respect to claim 1 
Judd teaches: An aerial vehicle control system (see at least Fig 1 and 2; #110 and #230; and ¶0008 and ¶0019), comprising: 
an aerial vehicle (see at least Fig 1; #110; and ¶0019; Discussing that “Avionics Data Sources” are on an aircraft.), storing a reporting configuration (see at least Fig 1; #120 and #130; and ¶0022); and 
a server (see at least Fig 1; #140 and #160; and ¶0018 and ¶0023), communicatively connecting to the aerial vehicle (see at least Fig 1; #150; and ¶0018) and storing at least one historical status information corresponding to the aerial vehicle (see at least Fig 1 and 2; #140 and #210; and ¶0026-27), 
wherein 
the aerial vehicle reports to the server at least one current status information according to the reporting configuration (see at least Fig 1 and 2; #120 and #210; and ¶0023 and ¶0029; Discussing that the Flight tracking application sends status information to the flight tracking ground center.); 
the server (#140) calculates a variance between the at least one historical status information and the at least one current status information (see at least Fig 1 and 2; #140 and #220; ¶0026-27; Discussing detecting if the aircraft is flying into a more dangerous region or if the ACMS indicates a failure mode.  In other words server #140 detects a variance in the danger an aircraft faces or variance in in the ACMS mode.); and 
the server (#140) updates the reporting configuration of the aerial vehicle according to the variance. (see at least Fig 1 and 2; #220 and #230; and ¶0026 and ¶0029)
Judd discloses that the system is used with aircraft (see at least ¶0008) but does not disclose the type of aircraft used and therefore does not specifically teach:
An unmanned aerial vehicle control system;
However an unmanned aerial vehicle is a known type of aircraft and it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the communication system of Judd in an unmanned aerial vehicle.  Specifically Yoshizawa teaches:
An unmanned aerial vehicle control system (see at least Fig 1; #200A-B; and ¶0002 and ¶0066); and
a server (#100A-C), communicatively connecting to the unmanned aerial vehicle (see at least Fig 1; #1; and ¶0062-67).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Judd, by having the aerial vehicle be an unmanned aerial vehicle as taught by Yoshizawa.  This would be an obvious modification because it would allow the base station to better track the drone (see Judd ¶0002).  Thus allowing the system to be more accurate when need making the system safer.
With respect to claim 2
Judd teaches:
wherein the server extends a reporting interval in the reporting configuration or reduces a number of reports per unit time in the reporting configuration in response to the variation being less than or equal to a first threshold (see at least Fig 2; #230; and ¶0012, ¶0022, and ¶0026-28 ; Discussing using a threshold and if the operating conditions have become abnormal increasing the frequency of reports and if not meet the frequency of reports would be lowered.).
With respect to claim 3
Judd teaches: 
wherein the server shortens a reporting interval in the reporting configuration or increases a number of reports per unit time in the reporting configuration in response to the variation being greater than or equal to a second threshold (see at least Fig 2; #230; and ¶0012, ¶0022, and ¶0026-28 ; Discussing using  a threshold and if the operating conditions have become abnormal increasing the frequency of reports.).
With respect to claim 4
Judd teaches:
wherein the at least one current status information is associated with at least one of: a communication quality parameter, position information, a preset network type, a remaining power and a time stamp (see at least Fig 2; #220-230; and ¶0012, ¶0019, ¶0022, ¶0026-28, and ¶0034; The Examiner notes that only one of the elements listed need to be disclosed to read on the claims.  Therefore the dependent claims that further define an element of this claim may not be needed to read on this claim, but for the purpose of compact prosecution the Examiner has treated the dependent claims as if they are limiting  ).
 With respect to claim 6
Judd teaches:
wherein the server shortens a reporting interval in the reporting configuration or increases a number of reports per unit time in the reporting configuration in response to the position information being in a preset area (see at least Fig 2; #220; and ¶0022, 0026, and ¶0028).
With respect to claim 8
Judd teaches:
wherein the server shortens a reporting interval in the reporting configuration or increases a number of reports per unit time in the reporting configuration in response to the preset network type (see at least Fig 1; #150; and ¶0017-18; also see objection above).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2018/0082593 (Judd et al.) and 2019/0180633 (Yoshizawa et al.) as applied to claim 4 above, and further in view of US 2002/0152042 (Waters et al.).
With respect to claim 5
Judd teaches:
wherein the server shortens a reporting interval in the reporting configuration or increases a number of reports per unit time in the reporting configuration (see at least Fig 2; #220; and ¶0022, 0026, and ¶0028) 
The combination of Judd and Yoshizawa does not specifically teach:
Changing the reporting configuration in response to the communication quality parameter being less than or equal to a communication quality threshold.  
However Waters teaches:
Changing the reporting configuration in response to the communication quality parameter being less than or equal to a communication quality threshold. (see at least Fig 2; 4; and ¶0030-31).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Judd and Yoshizawa by changing the reporting configuration in response to the communication quality parameter being less than or equal to a communication quality threshold as taught by Waters, because doing so would ensure the information is received.  Thus allowing the system to function properly in more situations.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2018/0082593 (Judd et al.) and 2019/0180633 (Yoshizawa et al.) as applied to claim 4 above, and further in view of US 2019/0327580 (Chang et al.)
With respect to claim 7
Judd teaches:
wherein the server shortens a reporting interval in the reporting configuration or increases a number of reports per unit time in the reporting configuration (see at least Fig 2; #220; and ¶0022, 0026, and ¶0028) 
The combination of Judd and Yoshizawa does not specifically teach:
extending the reporting configuration or reduces a number of reports per unit time in the reporting configuration in response to the remaining power being less than or equal to a power threshold.
However Chang teaches:
extending the reporting configuration or reduces a number of reports per unit time in the reporting configuration in response to the remaining power being less than or equal to a power threshold (see at least Fig 3; #330-360; ¶0013, ¶0019-20, and ¶0059).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Judd and Yoshizawa by extending the reporting configuration or reduces a number of reports per unit time in the reporting configuration in response to the remaining power being less than or equal to a power threshold as taught by Chang, because doing so would help prevent the battery from further depleting.  Thus increasing the time the system can be active and making it more useful.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2018/0082593 (Judd et al.) and 2019/0180633 (Yoshizawa et al.) as applied to claim 1 above, and further in view of US 2020/0264629 (Maveddat et al.).
With respect to claim 9
The combination of Judd and Yoshizawa does not specifically teach:
wherein the server generates a recommended route according to the at least one historical status information and the at least one current status information, and transmits the recommended route to the unmanned aerial vehicle.
However Maveddat teaches:
wherein the server generates a recommended route according to the at least one historical status information (see at least Fig 4-6; #430, #540, and #640; ¶0098 and ¶0110) and the at least one current status information (see at least Fig 1F; #114; and ¶0052-53), and transmits the recommended route to the unmanned aerial vehicle (see at least Fig 1F and 4-6; #118, #450, #560, and #660; and ¶0054, ¶0100, ¶0112).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Judd and Yoshizawa by having the server generates a recommended route according to the at least one historical status information and the at least one current status information, and transmits the recommended route to the unmanned aerial vehicle as taught by Maveddat, because doing so would allow the system to maintain communication.  Thus making the system easier to use. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2022/0189276 (Mannee et al.) discussing ensuring a device is in compliance for a given geographic area.
US 2020/0394926 (Naine et al.) discussing updating a UAV status.
US 2013/0297103 (Baker et al.), US 2013/0211701 (Baker et al.) Discussing changing the reporting rate based on movement of the UAV
US 2010/0302359 (Adams et al.) discussing changing the bit rate of communication with the UAV.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL F. WHALEN
Examiner
Art Unit 3661



/M.F.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661